Citation Nr: 1201588	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-14 982	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for service-connected status post discectomy of the lumbar spine at L5-S1 with degenerative joint disease, currently evaluated as 40-percent disabling. 

2.  Entitlement to an increased rating for service-connected chondromalacia patella of the right knee with degenerative joint disease, currently evaluated as 30-percent disabling. 

3.  Entitlement to an increased rating for service-connected chondromalacia patella of the left knee with degenerative joint disease, currently evaluated as 30-percent disabling. 

4.  Entitlement to an increased rating for service-connected bilateral hearing loss, currently evaluated as 10-percent disabling. 

5.  Entitlement to an increased (compensable) rating for service-connected right elbow extensor masked bursitis/tendonitis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to August 1963 and from October 1963 to November 1982.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2006 RO decision.  The Veteran initially requested an RO hearing, but withdrew his hearing request in June 2010.

In a May 2011 rating decision, the RO granted a total disability rating based on individual unemployability (TDIU).  And, as will be explained, the Veteran since has withdrawn the increased-rating claims he appealed to the Board, so these remaining claims must be dismissed.


FINDING OF FACT

On July 8, 2011, so prior to the promulgation of a decision in this appeal, the Board received written notification from the Veteran that he is withdrawing his appeal of his increased-rating claims.


CONCLUSION OF LAW

The criteria are met for withdrawal of these claims.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  This Veteran has withdrawn this appeal as to all issues and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


